Citation Nr: 1617202	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-14 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral restless leg syndrome (RLS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1987 to December 2007. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In a March 2014 decision, the Board, in relevant part, remanded the appeal for further development.

This appeal was processed by using both the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this case should take into consideration the existence of both electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his RLS is more severe than currently reflected in his disability rating.  Specifically, the Veteran asserts that his RLS should be rated analogous to another diagnostic code that better addresses his symptoms, such as neuritis.   

As part of the March 2014 remand, the Board instructed that the Veteran be scheduled for an appropriate VA examination, all indicated tests or studies be completed, and the examiner should describe all findings in detail.  The Board also instructed that the examiner to specifically state whether RLS can be characterized as neuritis, to include whether there was any complete or incomplete paralysis.  

In a January 2015 opinion, the VA examiner noted that the Veteran did not need to come in for an examination.  The examiner noted that he reviewed 38 C.F.R. §§ 4.123, 4.127, the Veteran's computerized patient record system (CPRS), and VBMS.  The examiner explained that RLS is not a neuritis or neuralgia.  The examiner explained that RLS is a condition in which the patient has an uncontrollable urge to move their legs.  He further explained that RLS is central nervous system CNS pathology (i.e brain issue).  He noted that "in all cases to date, the actual CNS pathology of RLS demonstrates reduced iron stores, in a pattern that suggests that the homeostatic control of iron is altered, not just that there is not enough iron entering the brain."  The cited to "Restless legs syndrome: pathophysiology, diagnosis and treatment; CNS Drugs 2008:22 (6): 497-518."  The examiner further explained that no specific nerve is damaged as it is a malfunction of the motor cortex of the brain.  

However, the Board finds that the failure to provide the Veteran with a VA examination constitutes a Stegall violation.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board also notes that in the March 2016 Appellate Brief, the Veteran's representative asserted that the Veteran's disability had worsened since his most recent VA examination.  As such, the Board finds that a remand is necessary to afford the Veteran a new VA examination.  

The Board also notes that the January 2015 VA examiner stated that he reviewed the Veteran's CPRS records.  However, a review of the Veteran's claims does not reveal any VA treatment records outside of VA examinations and a sleep study.  Therefore, on remand any outstanding VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his RLS.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain all outstanding VA treatment records.  
3. Schedule the Veteran for a VA examination to determine the current severity of RLS.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should describe all of the symptoms related solely to the Veteran's RLS.  

The examiner should also provide information as to what symptoms, or how many events of leg movement per hour, would be considered mild restless leg syndrome, moderate restless leg syndrome, and severe restless leg syndrome

The examiner should also provide an opinion regarding the level of functional impairment caused solely by the Veteran's RLS.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




